Citation Nr: 1226998	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

2.  Entitlement to service connection for a disability manifested by memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to July 2002, with service in Kuwait during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 decision in which the RO denied entitlement to service connection for chronic fatigue and memory loss claimed as "Gulf War Syndrome," and granted service connection for hypertension and assigned an initial noncompensable rating.  The Veteran filed a notice of disagreement (NOD) on November 5, 2008 (within one year of the November 16, 2007 rating notice), and the RO issued a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) later in April 2009. 

The Veteran's November 2008 NOD also initiated an appeal of the portion of the RO's November 2007 rating decision that denied service connection for tinnitus and back pain.  However, after receiving the April 2009 SOC that included these issues, the Veteran withdrew these issues from appellate status before perfecting them, by specifying in the April 2009 VA Form 9 that he wished to limit the appellate issues to those involving hypertension, and fatigue and memory loss.  Thus the issues of service connection for tinnitus and back pain are not before the Board.  See 38 C.F.R. § 20.200-20.204 (2011).  

Review of the electronic record discloses no non duplicative evidence pertinent to this matter.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished. 

2.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

3.  The Veteran's claimed disabilities, manifested by fatigue and manifested by memory loss, have not been attributed to any known diagnoses. 

4.  There is no persuasive evidence of any complaints, findings, or diagnosis of any disability manifested by chronic fatigue in service or thereafter, and the only medical opinion evidence on the question of whether there exists a medical relationship between any claimed chronic fatigue disability and the Veteran's service (including in the Persian Gulf) weighs against the claim. 

5.  There is no persuasive evidence of any complaints, findings, or diagnosis of any disability manifested by memory loss in service or thereafter, and the only medical opinion evidence on the question of whether there exists a medical relationship between any claimed memory loss disability and the Veteran's service (including in the Persian Gulf) weighs against the claim. 

6.  The evidence reflects that the veteran's diastolic blood pressure has been predominantly less than 100, and systolic blood pressure has been predominantly less than 160, and while noted to be using medications, he is not shown to require continuous medication in order to maintain a diastolic pressure under 100. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2011).

2.  The criteria for service connection for a disability manifested by memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 1101 , 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

3.  The criteria for an increased (compensable) rating for hypertension are not met from initial entitlement. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in an April 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for hypertension, and disabilities manifested as chronic fatigue and memory loss to include as due to Persian Gulf service (referred as Gulf War Syndrome at the time), what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The November 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

In a November 2008 post-rating letter, the RO again provided notice to the Veteran explaining of notice requirements described in Dingess/Hartman and Pelegrini and advised the Veteran of the criteria for an increased initial rating for hypertension in accordance with the Court's decision in Vazquez-Flores v. Peake (Fed. Cir. Vacated), 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court held that, in rating cases, VA must notify the claimant that, to substantiate a claim for an increased rating: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  

The statement of the case (SOC) from April 2009 and supplemental SOC from May 2012 reflects readjudication of the claim after issuance of the post rating letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  The Veteran did not apprise the VA of any treatment at a VA facility.  

The Board also finds that no additional RO action to further develop the record in connection with the claims for service connection for fatigue and memory loss and for increased initial rating for hypertension, prior to appellate consideration, is required.  VA examinations were obtained in April 2012, with an etiology opinion obtained by the examiner regarding the service connection claims, and findings regarding the severity of the service connected hypertension were reported following examination of the Veteran and review of the claims folder.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 

II. Analysis-Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 30 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran contends that service connection is warranted for fatigue and memory loss that he attributes to undiagnosed illness from his Persian Gulf service.  As both claimed conditions are claimed as due to such illness, and have been addressed together in the VA Persian Gulf examination, the Board shall address these separately listed issues together.

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117(f) ; 38 C.F.R. § 3.317(d) . 

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a), (b) . 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g). 

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under  38 C.F.R. § 3.317.  His separation document (Department of Defense Form 214 (DD-214)) shows that he received the Kuwait Liberation Medal and Southwest Asia Service Medal, among other awards.  He has reported service in Kuwait in his application for benefits of March 2007.  

However, considering the pertinent evidence in light of all governing legal authority, the Board finds that the claim on appeal for service connection for disabilities manifested as chronic fatigue and memory loss must be denied.

Service treatment records reveal that on enlistment in March 1989, his physical examination, to include musculoskeletal, systemic, neurological and psychiatric disorder were all normal.  The only defect noted was a pes planus of the feet.  His accompanying report of medical history revealed he denied any loss of memory or amnesia, nervous trouble of any sort, or any systemic illness or other neurological problems.  The service treatment records are silent for any findings or complaints of memory problems or issues with fatigue.  A report of medical history from a March 1999 examination revealed he denied memory loss or fatigability, and denied any other systemic or neuropsychiatric issues.  His present health was listed as good.  A document with a November 1999 import date, with a January 2000 primary care manager report revealed his self reported health status was good, with no mention of memory or fatigue issues in the list of chronic conditions or impairments.  Adult and preventative chronic care flow sheets from 2000 and 2002 revealed that hypertension was the only chronic illness listed.  

His April 2002 separation examination revealed normal systemic and psychiatric examination and he denied any significant changes to his health since the last examination.  The accompanying report of medical history revealed he denied having any problems such as head injury, memory loss or amnesia, nervous trouble of any sort, trouble sleeping or any other systemic problems.  He reported that he was in good health.  His explanation of any answers that he answered "yes" to, such as for problems with chest pain, high blood pressure and indigestion/heartburn, did not include any mention of problems with chronic fatigue or memory loss.  He denied any questions or concerns about his health in an April 2002 report of medical assessment.  

The report of an August 2007 VA hypertension examination focused on hypertension, with associated complaints of headaches, dizziness and blurred vision.  There was no mention made of problems with his memory or with fatigue.  Likewise private treatment records from September 2007, July 2008 and October 2008 revealed that he was followed up for hypertension, with no findings or complaints of any systemic, endocrine, musculoskeletal, neurological or other symptoms suggestive of either a chronic fatigue syndrome.  Physical examinations done in these records are also shown to be completely normal, including examinations of lymph nodes.  The October 2008 record is noted to reveal the Veteran denied having any problems with fever, fatigue or night sweats on review of constitutional symptoms.  Nor do the records show any evidence of memory problems.  Again these records showed the primary problem diagnosed was hypertension.  

The Veteran also underwent a VA Gulf War examination in April 2012, and reported in a questionnaire that he had fatigue and memory loss.  Physical examination was completely normal.  The examiner reviewed the claims file, examined the Veteran and determined that the Veteran had no symptoms, abnormal findings or complaints, in response to a question as to whether there were any symptoms or areas for any conditions the Veteran claimed as secondary to exposure in Southwest Asia that could represent undiagnosed illness or diagnosed medically unexplained chronic multisystem illness.  As to whether the Veteran had any diagnosed illness with no etiology from conditions identified and for which questionnaires were completed, the examiner identified no diagnosed illness for which no etiology was established.  The examiner noted that the Veteran reported that fatigue started when he was in the service and that he feels tired all the time and has to take frequent breaks.  He also reported that his wife noted that he seemed more forgetful.  However he did not feel like he had a memory problems and no one other than the wife had noticed any change in his memory.  

At the outset, the Board points out that the Veteran's post-service records do not reflect that his complaints of fatigue and memory loss are attributable to a known diagnosis.  Additionally, the preponderance of the evidence also fails to establish that his claimed symptoms of fatigue and memory loss represent undiagnosed illness or a diagnosed medically unexplained chronic multisystem illness.  

Of note, the examiner's opinion in the April 2012 examination determined that the Veteran had no symptoms, abnormal findings or complaints, including the claimed fatigue and memory loss, that could represent undiagnosed illness or diagnosed medically unexplained chronic multisystem illness.  The examiner also identified no diagnosed illness for which no etiology was established.  There is no medical evidence of record that would tend to refute this conclusion.  To the contrary, much of the post service medical evidence further supports the conclusion made by the examiner in this April 2012 examination.  No findings or complaints of memory problems or fatigue, or evidence of any systemic illness is shown in the post service medical records.  Of note in regards to the claimed memory problems, the Veteran expressed in the April 2012 examination that he did not think he actually had a memory problem in this examination.

As there is no medical evidence to support a claim for service connection for disabilities manifested as fatigue and memory loss, only the Veteran's lay contentions stand to support a claim for service connection for these conditions as secondary to exposure in Southwest Asia that could represent undiagnosed illness or diagnosed medically unexplained chronic multisystem illness.  The Veteran is not a medical professional and is not competent to provide a medical opinion linking his subjective complaints of fatigue and memory loss to any incident taking place in service, including as due to undiagnosed illness or diagnosed medically unexplained chronic multisystem illness as the diagnosis and etiology of systemic disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

To the extent that the Veteran's lay reports of fatigue and memory loss are observable conditions, he is competent to make such observations.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in the case of the memory loss, he appears to now deny the presence of any memory problems in the medical history reported in the April 2012 VA Gulf War examination.  Such a denial of memory problems is supported by the medical evidence which does not reveal any memory problems reported.  As for fatigue, he reported in this same examination that this began in service and continued to present.  However this conflicts with the findings on review of systemic and constitutional manifestations in the above cited medical evidence, which was noted to be absent for fatigue, with the October 2008 private record specifically showing the Veteran denied any problems with fatigue or other constitutional manifestations.  Such evidence showing lack of fatigue mentioned in the medical evidence cast doubt on the credibility of his current statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

In sum, the Veteran has presented no medical evidence suggesting that he has disabilities manifested by fatigue or memory loss related in any way to his period of active service, to include his as due to undiagnosed illness or diagnosed medically unexplained chronic multisystem illness stemming from Persian Gulf service.  The preponderance of the medical evidence indicates that there is no current memory loss or fatigue condition present.  In view of the above, the Board concludes that the preponderance of the evidence is against the claim of service connection for disabilities manifested by chronic fatigue and by memory loss. 

For all the foregoing reasons, the claims for service connection for disabilities manifested by chronic fatigue and by memory loss, must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports either claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

III.  Analysis--Increased Rating for Hypertension 

Service connection for essential hypertension was granted in a November 2007 rating which assigned a noncompensable initial rating.  The Veteran has appealed this initial rating and contends that a higher rating for this disability is warranted.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 . 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.  With consideration of the Veteran's history, the pertinent factual background of this matter is as follows.   

The rating for the Veteran's service-connected hypertension has been assigned an initial noncompensable rating under Diagnostic Code (DC) 7101 for hypertensive vascular disease.  Under this diagnostic code, a 10 percent rating is assigned when diastolic pressure is predominantly 100; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control. A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 , DC 7101 (2011).  

The rating schedule authorizes assignment of a "zero percent" (noncompensable) rating when the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 . 

Service treatment records show that the Veteran was treated for hypertension in service, with medication.  Service connection was granted for hypertension in a November 2007 rating which assigned an initial 10 percent rating.  He has disagreed with this initial rating.

The report of an August 2007 VA examination for hypertension showed 3 readings of 106/90, 166/98 and 166/98.  Additional readings over 2 consecutive days were as follows.  His sitting blood pressure was 130/92, his standing blood pressure was 142/94 and lying blood pressure was 146/98 on August 30.  His sitting blood pressure was 152/90, his standing blood pressure was 151/92 and lying blood pressure was 154/92 on August 31.  The Veteran reported current symptoms of blood pressure of headaches, dizziness and blurred vision.  He had no current treatment, and no impairment beyond that from the aforementioned symptoms.  His cardiovascular examination was reported as abnormal, with a heart rate of 60.  However there was no evidence of congestive heart failure, cardiomegaly or cor pulmonale.  Chest X-ray was normal.  The diagnosis was hypertension with subjective complaints of dizziness or headaches.  Objective findings were consistent elevations of blood pressure in 3 different positions on 3 different days.  There was no evidence of hypertensive heart disease.  

Private treatment records for hypertension showed that in October 2007 he was seen for complaints of increased blood pressure, with history of having stopped taking his blood pressure medications.  He reported no systemic symptoms.  Examination revealed his blood pressure was 152/98 heart rate of 68 and respirations of 18.  Recheck of his blood pressure showed a blood pressure of 130/80 and heart rate of 82, and respirations of 18.  In July 2008 follow-up for blood pressure medication, he had a blood pressure reading of 128/96, pulse of 76 and respiration of 16.  His physical examination was completely normal, and he was assessed with hypertension.  In an October 2008 office visit his hypertension was described as being of moderate severity and exacerbated by stress.  He also reported headaches.  His blood pressure was 112/92 and he was assessed with essential hypertension.

In April 2012 he underwent VA examination for hypertension.  His blood pressure reportedly increased over the past 5 years despite increasing the dosage of Lisinopril he was taking, then switching to Diovan and then to Diovan HCT.  His treatment did include continuous medications.  Current blood pressure readings were 158/76 and 161/79.  There were no other pertinent findings, complications or conditions, signs or symptoms related to hypertension.  The examiner did list all the blood pressure readings taken from back when he was still in the service, and up to the October 2008 private office visit.  

Considering the evidence in light of the above, the Board finds that the record presents no basis for assignment of a compensable rating for hypertension.

This medical evidence reflects that diastolic blood pressure has been predominantly less than 100, and systolic blood pressure has been predominantly less than 160, with a few isolated systolic readings higher than 160 as detailed above.  While he is shown to be on continuous medication, the history as shown above does not show that he has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  Of note, during the period in which he was noted to not be taking any medications in October 2007, his diastolic readings remained below 100.   As this evidence does not meet the criteria for even the minimum compensable, 10 percent, rating under DC 7101, assignment of a compensable rating is not warranted, and the RO correctly assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.31 . 

Under these circumstances, the Board must conclude that there is no basis for staged rating of the veteran's hypertension, pursuant to Fenderson, and the claim for an increased (compensable) initial rating for hypertension must be denied. In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for hypertension, that doctrine is not for application in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102  (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 



ORDER

Service connection for a disability manifested by chronic fatigue, to include as due to undiagnosed illness, is denied. 

Service connection for a disability manifested by memory loss, to include as due to undiagnosed illness, is denied. 

An increased (compensable) rating for hypertension is denied from initial entitlement. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


